 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8
      INGE T. ANDERSON,
                                                            NO. C17-0891RSL
 9
                            Plaintiff,

10
                     v.                                     ORDER

11
      SCOTT ALAN ANDERSON,

12
                            Defendant.

13
            On June 20, 2019, the Court resolved plaintiff’s unopposed requests for sanctions (Dkt.
14
     # 109 and Dkt. # 112). The Court found that, although entry of judgment against defendant for
15

16   failing to comply with the disclosure and conference requirements of LCR 16 would be too

17   harsh a sanction, an exclusionary order was essential to the fair resolution of this matter. The
18   Court therefore ordered that (a) defendant will be permitted to call as witnesses only himself and
19
     plaintiff and (b) the only exhibits defendant may utilize at trial are those listed by plaintiff in her
20
     pretrial statement or offered only for impeachment purposes.
21
            Five days later, defendant filed an untimely “response” to one of plaintiff’s requests for
22

23   sanctions. Dkt. # 121.1 Because the sanctions issue has already been resolved, the Court assumes

24

25          1
              The response specifically states, “Defendant responds as follows to [plaintiff’s] request for
26   sanctions raised in her motions in limine.” Dkt. # 121 at 1. The deadline for responding to plaintiff’s
     combined motion in limine/motion for sanctions was June 12, 2019. The deadline for responding to the
27   sanctions portion of the motion for temporary restraining order was noon on June 19, 2019.
28   ORDER - 1
 1   defendant is seeking reconsideration of the exclusionary ruling. He has not, however, set forth
 2   the appropriate standard for such a motion, nor has he shown manifest error or new facts or law
 3
     that could not have been timely presented for the Court’s consideration. Reconsideration is
 4
     therefore DENIED, but the Court takes under advisement the issue of whether defendant may
 5

 6   present evidence regarding the state court proceedings that occurred after discovery closed and

 7   the pretrial order was submitted.
 8

 9
            Dated this 26th day of June, 2019.
10
                                                 A
11                                               Robert S. Lasnik
                                                 United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   ORDER - 2
